OVERTON, Justice.
We have for review Garcia v. State, 679 So.2d 17 (Fla. 3d DCA 1996), in which the district court denied Garcia’s request to apply retroactively our decision in Coney v. State, 653 So.2d 1009 (Fla.1995). The district court certified the following question as one of great public importance:
DOES THE DECISION IN CONEY APPLY TO “PIPELINE CASES,” THAT IS, THOSE OF SIMILARLY SITUATED DEFENDANTS WHOSE CASES WERE PENDING ON DIRECT REVIEW OR NOT YET FINAL DURING THE TIME CONEY WAS UNDER CONSIDERATION BUT PRIOR TO THE ISSUANCE OF THE OPINION?
Garcia, 679 So.2d at 18. We have jurisdiction and discretion to review these types of certified questions. Art. V. § 3(b)(4), Fla. Const.
Consistent with the decision of the district court, we answered this question in the negative in Boyett v. State, 688 So.2d 308 (Fla. 1996).
Accordingly, we exercise our discretion to deny this petition for review.
It is so ordered.
KOGAN, C.J., and SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.